               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:19-CR-3051

vs.                                          MEMORANDUM AND ORDER

RICK KARNES,

                  Defendant.

      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 48) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR
11.2(d), the Court has conducted a de novo review of the record and adopts the
findings and recommendation of the Magistrate Judge.
      The Court notes, however, that the Magistrate Judge's findings and
recommendation recite that the defendant was advised of the right to appear
before a United States District Judge and agreed to proceed before the
Magistrate. But the transcript of the guilty plea proceedings (filing 53) does
not reflect that the defendant was actually advised and subsequently
consented. Nevertheless, defendant was advised that a District Judge would
be responsible for sentencing and that the Magistrate would merely be
recommending the plea be accepted by a District Judge. See filing 53 at 9, 21.
And where the District Judge retains final decision making power and the
defendant has the opportunity to object to the Magistrate’s findings and
recommendations, this error is not fatal. See United States v. Underwood, 597
F.3d 661, 672-73 (5th Cir. 2010).
      The Court also notes that neither party has objected to the findings and
recommendation, meaning that any objection has been waived. See Peretz v.
United States, 501 U.S. 923 (1991). Nonetheless, the Court has performed a de
novo review of the record, and is satisfied that the defendant was not
prejudiced by this particular omission on the part of the Magistrate Judge; that
the defendant's plea was knowing, intelligent, and voluntary; that there is a
factual basis for the plea; and that the provisions of Rule 11 have been
substantially complied with.


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation on a
            Guilty Plea (filing 48) are adopted.


      2.    The defendant is found guilty. The plea is accepted. The
            Court finds that the plea of guilty is knowing, intelligent,
            and voluntary, and that a factual basis exists for the plea.


      3.    The Court defers acceptance of any plea agreement until the
            time of sentencing, pursuant to Fed. R. Crim. P. 11(c)(3).
            Unless otherwise stated at the time of sentencing, any plea
            agreement will be deemed accepted upon the pronouncement
            of the judgment and sentence.


      4.    This case shall proceed to sentencing.




                                      -2-
Dated this 30th day of March, 2020.

                                    BY THE COURT:


                                    John M. Gerrard
                                    Chief United States District Judge




                              -3-
